DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborne et al (2018/0085983 A1: figures 1-3 and paragraphs 14, 18, 21 and 24).
Osborne et al teach a mold assembly comprising: a mold frame (housing 119) having an opening (113) extending in a plane; and a movable mold insert adjuster (movable insert 105) that is repositioned within rail members (107, 117) such that different cavity inserts (103) can be positioned within the mold frame.  It is noted that central rail member (117) splits the opening into two openings within the same plane as claimed.  There is a movable insert (105) on both sides of the central rail in both openings (113, 113).  The cavity inserts (103) have protrusions (127).  Any language regarding the fluid ejection die is intended use as the die is not claimed.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passet et al (DE 10 2012 018 242 A1: figures 1, 2, 5 and 8 and paragraph 33).
Passet et al teach a mold frame (21, 22, 23, 24) attached to a base (1) having a mold insert (7) with a plurality of protrusions on the insert.  The reference also teaches a lever (51) to move a mandrel (52) such that the frame (2) is repositioned relative to element (4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Osborne et al taken together with Passet et al.
Osborne et al disclose a mold assembly comprising two separate openings with a  movable block (105) to position cavity blocks (103, 103) between rail members (107, 117, and 107).  The reference fails to disclose cavity inserts having a plurality of parallel slot projections.
Passet et al disclose cavity inserts  having a plurality of slot forming protrusions (7) as illustrated in figure 7.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the apparatus of Osborne et al by having cavity inserts with a plurality of parallel protrusions as disclosed by Passet et al for the purpose of changing the shape of the molded article.

Allowable Subject Matter
Claims 10-13 are allowed.
Claims 3, 6-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 10, none of the prior art of record teaches or suggests a method of positioning a mold frame having an opening extending in a plane over a fluid ejection die having a fluid passage; moving a mold insert having a slot forming projection within the plane within the opening; and supplying mold material into the opening about the slot forming protrusion while opposite sides of the mold insert are positionally retained by a movable mold insert adjuster such that a slot forming protrusion of the mold insert overlies the fluid passage.  The closest prior art (Chen et al 2016/0009085 A1: figures 7 and 9-15) discloses forming a fluid ejection die having openings (128) between molded material (706) of different shapes, but the reference does not disclose or suggest shifting the mold insert having protrusions within a mold frame as claimed.
In regards to claims 3 and 6-8, none of the prior art of record teaches or suggests a mold insert adjuster as claimed in claim 1 wherein the mold adjuster is first and second pins of different diameters, a pair of cooperating sliding wedges or a rotatable asymmetric cam along the side of the opening.  The reference to Osborne et al discloses a movable block to position a cavity insert in place, but does not disclose any of the pins, wedges or asymmetric cam.
In regards to claim 15, there is no suggestion in either Osborne et al or Passet et al to have a base with a fluid die retainer to retain first and second fluid ejection dies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fan et al (7,691,676: figure 4) discloses a movable side wall insert (312, 313) within a frame (310), but there is no suggestion to have protrusions thereon as it merely changes the size of the mold cavity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/8/2022